Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 1 of 52 PageID #: 1791




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


    JOE ANDREW SALAZAR,
                     Plaintiff,

             v.

    AT&T MOBILITY LLC, SPRINT
    UNITED MANAGEMENT COMPANY,
    T-MOBILE USA INC., CELLCO                         CIVIL ACTION NO. 2:20-cv-00004-JRG
    PARTNERSHIP D/B/A VERIZON
    WIRELESS, INC.,
                     Defendants,

    HTC CORP. and HTC AMERICA, INC.,

                     Intervenors.



           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      Before the Court is the opening claim construction brief of Joe Andrew Salazar (“Plaintiff”)

(Dkt. No. 97, filed on June 10, 2020), 1 the response of AT&T Mobility LLC; Sprint/United

Management Company; T-Mobile USA, Inc.; Cellco Partnership d/b/a Verizon Wireless; HTC

Corporation; and HTC America, Inc. (collectively “Defendants”) (Dkt. No. 102, filed on

June 24, 2020), and Plaintiff’s reply (Dkt. No. 103, filed on July 1, 2020) and supplemental brief

(Dkt. No. 112, filed on July 30, 2020). The Court held a hearing on the issues of claim construction

and claim definiteness on July 24, 2020. Having considered the arguments and evidence presented

by the parties at the hearing and in their briefing, the Court issues this Order.



1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
                                                  1
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 2 of 52 PageID #: 1792




                                                     Table of Contents

I.     BACKGROUND ............................................................................................................... 4
II.    LEGAL PRINCIPLES ..................................................................................................... 6
       A.        Claim Construction ................................................................................................. 6
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 9
       C.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 10
       D.        Previous Constructions of Disputed Terms .......................................................... 11
                 D-1.
                Prior court constructions are entitled to reasoned deference. ................... 11
                 D-2.
                In some instances, a party may be estopped from pursuing a claim
                construction different from a prior court construction under the
                equitable doctrine of issue preclusion. ...................................................... 11
III.   AGREED CONSTRUCTIONS...................................................................................... 12
IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 12
       A.        “a plurality of signals” and “a microprocessor for generating a plurality of
                 control signals used to operate said system, said microprocessor creating a
                 plurality of reprogrammable communication protocols” ...................................... 12
       B.        The Selector Terms ............................................................................................... 17
       C.        “a communication protocol” ................................................................................. 20
       D.        “a plurality of reprogrammable communication protocols” ................................. 22
       E.        “such that the memory space required to store said parameters is smaller
                 than the memory space required to store said command code sets” ..................... 25
       F.        “a desired command code set” .............................................................................. 28
       G.        “a microprocessor for generating …, said microprocessor creating …, a
                 plurality of parameter sets retrieved by said microprocessor …, said
                 microprocessor generating …” ............................................................................. 30
       H.        “said communications protocols” and “said microprocessor generating a
                 communication protocol in response to said user selections” .............................. 35
       I.        “an infra-red frequency transceiver coupled to said microprocessor for
                 transmitting to said external devices and receiving from said external
                 devices, infra-red frequency signals in accordance with said
                 communications protocols” .................................................................................. 39
       J.        “a radio frequency transceiver … in accordance with said communication
                 protocols” .............................................................................................................. 41
       K.        “a sound and data coupling device adapted to receive sound as data
                 signals”.................................................................................................................. 44
       L.        “configured to”...................................................................................................... 46


                                                                   2
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 3 of 52 PageID #: 1793




      M.        “create,” “creating,” “generate,” “generating,” “generated,” and “recreate” ....... 47
V.    CONCLUSION ............................................................................................................... 49




                                                              3
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 4 of 52 PageID #: 1794




I.      BACKGROUND

     Plaintiff alleges infringement of U.S. Patent No. 5,802,467 (the “’467 Patent”). The ’467

Patent is entitled Wireless and Wired Communications, Command, Control and Sensing System

for Sound and/or Data Transmission and Reception. The application leading to the ’467 Patent was

filed on September 28, 1995 and the patent issued on September 1, 1998. Plaintiff asserts Claims

1–7, 27–30, and 34. Dkt. No. 97 at 7.

     The ’467 Patent was previously construed by the Court in Claim Construction Opinion and

Order, Joe Andrew Salazar v. HTC Corporation et al., No. 2:16-cv-01096-JRG, Dkt No. 108 (E.D.

Tex. Nov. 3, 2017) and Report and Recommendation, Joe Andrew Salazar v. HTC Corporation et

al., No. 2:16-cv-01096-JRG, Dkt No. 250 (E.D. Tex. May 1, 2018). The claim construction order

is referred to herein as the “HTC CC Order,” the Report and Recommendation as the “HTC R&R,”

and the case as the “HTC Case.”

     In general, the ’467 Patent is directed to technology for “wireless and wired communications,

command, control and sensing … for the two way communication of sound, voice, and data with

any appliance and/or apparatus capable of transmitting and/or receiving compatible sound, voice

and data signals.” ’467 Patent col.1 ll.8–13.

     The abstract of the ’467 Patent provides:

        An interactive microprocessor based wireless communication device includes
        sound and data transceivers, signal detection and coupling devices, signal
        conversion device, voice recording, playback and storage device, voice activated
        device, display device, touch screen or similar device, sensors, frequency
        generation device, sound detection and reproduction devices and power source to
        concurrently perform generalized two way wireless communications, command,
        control and sensing functions utilizing radio and infra-red frequency
        communication links. A microprocessor receives signals from the touch screen and
        generates a digital data, command/or control signal for transmission to external
        devices such as home appliances and remote sensors. The microprocessor also
        responds to voice signal commands received via microphone and a voice processor.
        The microprocessor uses this signal to generate data, command/or control signals

                                                 4
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 5 of 52 PageID #: 1795




       for transmission to external devices such as telephone, paging and intercom
       systems. Sound signals may be stored in a voice recorder and playback IC for
       subsequent message processing and coupling to a transceiver and/or a speaker.
       Telephone ringer signals are generated by the microprocessor and are coupled to a
       ringer for audio output. In response to certain commands, the wireless
       communication device establishes a communication link with external devices
       using radio frequency or infra-red frequency transmission and/or reception. Sensor
       signals are created by sensors that can detect physical differential changes and that
       can convert the changes into measurements. These signals are coupled to the
       microprocessor for further processing, display and/or transmission.

    Claims 1 and 34, the asserted independent claims, recite as follows (the disputed terms are

emphasized and the terms that Defendants contend render claims indefinite are underlined):

         1. A communications, command, control and sensing system for
        communicating with a plurality of external devices comprising:
         a microprocessor for generating a plurality of control signals used to operate
          said system, said microprocessor creating a plurality of reprogrammable
          communication protocols, for transmission to said external devices wherein
          each communication protocol includes a command code set that defines the
          signals that are employed to communicate with each one of said external
          devices;
         a memory device coupled to said microprocessor configured to store a
          plurality of parameter sets retrieved by said microprocessor so as to recreate
          a desired command code set, such that the memory space required to store
          said parameters is smaller than the memory space required to store said
          command code sets;
         a user interface coupled to said microprocessor for sending a plurality of
          signals corresponding to user selections to said microprocessor and
          displaying a plurality of menu selections available for the user's choice, said
          microprocessor generating a communication protocol in response to said
          user selections; and
         an infra-red frequency transceiver coupled to said microprocessor for
          transmitting to said external devices and receiving from said external
          devices, infra-red frequency signals in accordance with said
          communications protocols.

         34. A communications, command, control and sensing system for
        communicating with a plurality of external devices comprising:
         a microprocessor for generating a plurality of control signals used to operate
          said system, said microprocessor creating a plurality of reprogrammable
          communication protocols for transmission to said external devices wherein
          each communication protocol includes a command code set that defines the
          signals that are employed to communicate with each one of said external
          devices;


                                                5
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 6 of 52 PageID #: 1796




              a memory device coupled to said microprocessor configured to store a
               plurality of parameter sets retrieved by said microprocessor so as to recreate
               based on said parameter sets a desired set of pulse signals corresponding to
               logical “1’s” and “0’s” as specified by a command code set;
              a user interface coupled to said microprocessor for sending a plurality of
               signals corresponding to user selections to said microprocessor and
               displaying a plurality of menu selections available for the user’s choice, said
               microprocessor generating a communication protocol in response to said
               user selections; and
              an infra-red frequency transceiver coupled to said microprocessor for
               transmitting to said external devices and receiving from said external
               devices, infra-red frequency signals in accordance with said
               communications protocols.

II.      LEGAL PRINCIPLES

         A.       Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

                                                    6
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 7 of 52 PageID #: 1797




     “The claim construction inquiry . . . begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced

Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323.

“[I]t is improper to read limitations from a preferred embodiment described in the specification—

even if it is the only embodiment—into the claims absent a clear indication in the intrinsic record




                                                   7
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 8 of 52 PageID #: 1798




that the patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)

                                                  8
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 9 of 52 PageID #: 1799




       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed.

Cir. 2014) (“[T]he specification and prosecution history only compel departure from the plain

meaning in two instances: lexicography and disavowal.”). The standards for finding lexicography

or disavowal are “exacting.” GE Lighting Sols., 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis



2
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                 9
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 10 of 52 PageID #: 1800




 Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

 1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

 of a claim term by including in the specification expressions of manifest exclusion or restriction,

 representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

 to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

 Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

         C.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

     Patent claims must particularly point out and distinctly claim the subject matter regarded as

 the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

 “inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

 Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

 and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

 the perspective of one of ordinary skill in the art as of the time the application for the patent was

 filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

 comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

 Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

 effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

 Cir. 2012).

     When a term of degree is used in a claim, “the court must determine whether the patent

 provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

 F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

 used in a claim, “the court must determine whether the patent’s specification supplies some

 standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417



                                                   10
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 11 of 52 PageID #: 1801




 F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

 skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

        D.      Previous Constructions of Disputed Terms

                D-1.    Prior court constructions are entitled to reasoned deference.

     The “importance of uniformity in the treatment of a given patent” suggests a level of deference

 to previous court constructions of disputed claim terms. See Finisar Corp. v. DirecTV Grp., Inc.,

 523 F.3d 1323, 1329 (Fed. Cir. 2008) (quoting Markman v. Westview Instruments, Inc., 517 U.S.

 370, 390 (1996)); Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 329 (2015) (noting that

 “prior cases . . sometimes will serve as persuasive authority”). While the “doctrine of stare decisis

 does not compel one district court judge to follow the decision of another . . . previous claim

 constructions in cases involving the same patent are entitled to substantial weight.” TQP Dev.,

 LLC v. Intuit Inc., No. 2:12-CV-180-WCB, 2014 U.S. Dist. LEXIS 84057, at *21–22 (E.D. Tex.

 June 20, 2014) (Bryson, J.).

                D-2.    In some instances, a party may be estopped from pursuing a claim
                        construction different from a prior court construction under the
                        equitable doctrine of issue preclusion.

     In some instances, previous court construction of a disputed term may trigger issue preclusion

 and bind a party to a previous construction. Teva, 574 U.S. at 329 (“prior cases will sometimes be

 binding because of issue preclusion”) (citing Markman, 517 U.S. at 391). “Issue preclusion

 generally refers to the effect of a prior judgment in foreclosing successive litigation of an issue of

 fact or law actually litigated and resolved in a valid court determination essential to the prior

 judgment, whether or not the issue arises on the same or a different claim [for relief].” New

 Hampshire v. Maine, 532 U.S. 742, 748–49 (2001). “Issue preclusion prohibits a party from

 seeking another determination of the litigated issue in the subsequent action.” Soverain Software

 LLC v. Victoria's Secret Direct Brand Mgmt., LLC, 778 F.3d 1311, 1315 (Fed. Cir. 2015) (quoting

                                                  11
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 12 of 52 PageID #: 1802




 State Farm Mut. Auto. Ins. Co. v. Logisticare Sols., LLC, 751 F.3d 684, 689 (5th Cir. 2014)). Issue

 preclusion applies only if four conditions are met:

           First, the issue under consideration in a subsequent action must be identical to the
           issue litigated in a prior action. Second, the issue must have been fully and
           vigorously litigated in the prior action. Third, the issue must have been necessary
           to support the judgment in the prior case. Fourth, there must be no special
           circumstance that would render preclusion inappropriate or unfair.

 State Farm, 751 F.3d at 689. Ultimately, issue preclusion is an “equitable doctrine” and the

 “discretion vested in trial courts to determine when it should be applied is broad.” Nations v. Sun

 Oil Co., 705 F.2d 742, 744 (5th Cir. 1983) (citing Parklane Hosiery Co., Inc. v. Shore, 439 U.S.

 322, 331 (1979)).

 III.      AGREED CONSTRUCTIONS

         The parties have agreed to constructions set forth in their Revised Joint Claim Construction

 Chart Pursuant to Patent Rule 4-5(d). Dkt. No. 108. Based on the parties’ agreement, the Court

 hereby adopts the agreed constructions for this case.

 IV.       CONSTRUCTION OF DISPUTED TERMS

           A.      “a plurality of signals” and “a microprocessor for generating a plurality of
                   control signals used to operate said system, said microprocessor creating a
                   plurality of reprogrammable communication protocols”

            Disputed Term 3               Plaintiff’s Proposed            Defendants’ Proposed
                                              Construction                    Construction
     “a microprocessor for           a microprocessor configured      a microprocessor configured
     generating a plurality of       to generate a plurality of       to bring into existence two or
     control signals used to         control signals used to          more control signals used to
     operate said system, said       operate said system and          operate said system and
     microprocessor creating a       configured to create a           configured to bring into
     plurality of reprogrammable     plurality of [reprogrammable]    existence two or more
     communication protocols”        communication protocols          [reprogrammable]
                                                                      communication protocols
     •   ’467 Patent Claim 1, 34


 3
  For all term charts in this order, the claims in which the term is found are listed with the term
 but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted claims
                                                   12
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 13 of 52 PageID #: 1803




         Disputed Term 3                Plaintiff’s Proposed           Defendants’ Proposed
                                            Construction                    Construction
  “a plurality of control          to the extent not covered by     two or more signals
  signals”                         this Court’s construction in
                                   the HTC Case, plain and
  •   ’467 Patent Claims 1, 34     ordinary meaning


      Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

      The Parties’ Positions

      Plaintiff submits: This term should be construed as the Court construed it in the HTC Case

 (citing HTC CC Order at 15–22). Specifically, it would be improper to construe “generating”

 control signals and “creating” protocols in the term to require the microprocessor bring the signals

 and protocols into existence. Indeed, the Court rejected such an interpretation in the HTC Case

 and there noted that “the creation of new ‘rules’ for communicating . . . would defeat the purpose

 of the invention—to facilitate communication with different third-party external devices” (quoting

 HTC R&R at 8–9). Finally, construing “plurality” as “two or more” improperly deviates from the

 ordinary and customary meaning of “plurality.” Dkt. No. 97 at 16–17, 20.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’467 Patent col.8 ll.22–30, col.8 ll.60–65,

 col.16 ll.40–45; ’467 Patent File Wrapper October 31, 1997 Amendment at 1–2, 10 (Plaintiff’s

 Ex. B, Dkt. No. 97-3 at 2–3, 11), February 17, 1998 Notice of Allowability at 2 (Plaintiff’s Ex. C,

 Dkt. No. 97-4 at 3).




 identified in the parties’ Revised Joint Claim Construction Chart Pursuant to Patent Rule 4-5(d)
 (Dkt. No. 108) are listed. Based on Plaintiff’s statement in its opening claim construction brief,
 the Court understands that the asserted claims are Claims 1–7, 27–30 and 34. Dkt. No. 97 at 7. Of
 these, Claims 1 and 34 are independent and the others are dependent claims.
                                                    13
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 14 of 52 PageID #: 1804




     Defendants respond: The claim terms “create” and “generate” and variants mean to bring

 something into existence, thus the microprocessor term is directed to bringing signals and

 protocols into existence. Further, the plain and ordinary meaning of “plurality” is “two or more.”

 Dkt. No. 102 at 8–9, 13, 17–18.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’467 Patent col.7 ll.14–19. Extrinsic

 evidence: Webster’s New World College Dictionary (3d ed. 1996), “create” and “generate”

 (Defendants’ Ex. C, Dkt. No. 102-4 at 4–5).

     Plaintiff replies: As described in the ’467 Patent, the claimed invention is directed to

 facilitating communication with third-party devices, and the manufacturers of those devices

 determine the communication protocols and command sets for those devices. In other words, it is

 the manufacturer of those devices, not the recited microprocessor, that brings the protocols and

 command sets into existence. Further, “plurality” in the microprocessor term “is not a

 quantification but rather simply refer[s] to a variety/various (and is used interchangeably with these

 terms) control signals used to communicate with different third-party external devices.” Dkt.

 No. 103 at 4–6.

     Plaintiff cites further intrinsic evidence to support its position: ’467 Patent col.7 ll.37–60,

 col.8 ll.52–54, col.11 ll.15–19, col.16 ll.42–46.

     Analysis

     There are two issues in dispute. The first issue is whether “generating” signals and “creating”

 protocols requires bringing the signals and protocols into existence. To the extent that Defendants

 contend that “generating” and “creating” in the term somehow precludes the use of signals and

 protocols that are previously defined, the Court rejects Defendants’ “bring into existence”



                                                     14
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 15 of 52 PageID #: 1805




 construction. The second issue is whether the “plurality” of signals and protocols necessarily refers

 to two or more signals and protocols. It does.

     In the HTC Case, the Court directly addressed the issue of whether “generating” or “creating”

 in the claims requires bringing new protocols into existence and thereby excludes systems that

 utilize predefined third-party protocols. HTC R&R at 8–9. The Court there held as follows:

        In describing the microprocessor, the specification notes one embodiment is
        “configured to utilize several communication protocols employed by various
        manufacturers or various models of the same brand.” ’467 Patent at 7:37–39. But
        nowhere does the specification teach the creation of new “rules” for
        communicating, which would defeat the purpose of the invention—to facilitate
        communication with different third-party external devices.

 Id. The position that Defendants here advocate is the same as that rejected by the Court in the HTC

 Case. The Court reiterates the reasoning and ruling set forth in HTC R&R and rejects Defendants’

 proposed construction regarding “create,” “generate,” and variants of those words.

      The Court rejects Plaintiff’s position that “plurality of control signals” and “plurality of

 reprogrammable communication protocols” is satisfied by a single control signal or

 communication protocol, respectively. The Federal Circuit has instructed that “‘plurality’ when

 used in a claim, refers to two or more items, absent some indication to the contrary.” Dayco Prods.

 v. Total Containment, Inc., 258 F.3d 1317, 1328 (Fed. Cir. 2001). In other words, the plain and

 ordinary meaning of plurality is “two or more.” The context in which “plurality” is used may

 indicate that the term is used other than according to this plain and ordinary meaning to “describe

 a universe ranging from one to some higher number, rather than requiring more than one item.”

 See Versa Corp. v. Ag-Bag Int'l Ltd., 392 F.3d 1325, 1330 (Fed. Cir. 2004). Plaintiff has not

 established any context in the ’467 Patent that indicates “plurality” is meant to encompass the

 singular. The fact that “plurality” in the patent indicates a “variety” of control signals or protocols

 suggests just the opposite of Plaintiff’s position. Instead of indicating that “plurality” includes a


                                                   15
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 16 of 52 PageID #: 1806




 singular signal or protocol, the patent teaches that plurality indicates a variety of signals or

 protocols, meaning several. For example, the patent provides:

        One embodiment of handset 10, in accordance with the present invention, is
        configured to communicate with various devices such as TV sets. VCR sets, CD
        players, and Cable boxes. The handset is further configured to utilize several
        communication protocols employed by various manufacturers or various models
        of the same brand. Typically, each manufacturer of one of these devices such as
        TV sets, VCR sets, CD players and Cable boxes, employs a specific
        communication protocol that includes a command code set for performing
        various functions to remotely control the device. Each command code set
        comprises a set of signals, wherein each signal is utilized to perform an available
        function. For example, a TV set made by manufacturer A, may require a command
        code set that includes various signals to remotely control various available
        functions such as channel up, channel down, volume up, volume down, mute, and
        power “on” and “off”. This command code set may have a different set of signals
        than another command code set employed for a TV set made by manufacturer B.
        In the alternative, manufacturer A may employ different command code sets for its
        own various models of TV sets.

 ’467 Patent col.7 ll.34–54 (emphasis added). Ultimately, Plaintiff fails to identify any context that

 indicates “plurality” in the claims is used other than according to its plain and ordinary meaning

 of “two or more.”

     Accordingly, the Court construes these terms as follows:

            •   “a plurality of signals” means “two or more signals”; and

            •   “a microprocessor for generating a plurality of control signals used to operate said

                system, said microprocessor creating a plurality of reprogrammable

                communication protocols” means “a microprocessor configured to generate two

                or more control signals used to operate said system and configured to create two

                or more reprogrammable communication protocols.”




                                                  16
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 17 of 52 PageID #: 1807




          B.    The Selector Terms

          Disputed Term                  Plaintiff’s Proposed             Defendants’ Proposed
                                             Construction                      Construction
  “a selector controlled by said    a selector controlled by said     a multiplexer/demultiplexer
  microprocessor for enabling       microprocessor for enabling       controlled by said
  said radio frequency              said radio frequency              microprocessor for enabling
  transceiver and said infra-red    transceiver and said infra-red    said radio frequency
  frequency transceiver to          frequency transceiver to          transceiver and said infra-red
  transmit a desired command        transmit a desired command        frequency transceiver to
  code set generated by said        code set generated by said        transmit a desired command
  microprocessor via either         microprocessor via either         code set generated by said
  radio frequency signals and       radio frequency signals and       microprocessor via either
  infra-red signals as desired,     infra-red signals as selected     radio frequency signals and
  and to receive a signal from      by a user, and to receive a       infra-red signals as desired,
  any one of said external          signal from any one of said       and to receive a signal from
  devices via either radio          external devices via either       any one of said external
  frequency signals and             radio frequency signals and       devices via either radio
  infra-red signals”                infra-red signals                 frequency signals and infra-
                                                                      red signals
  •   ’467 Patent Claim 2
  “selector”                        to the extent not covered by      a multiplexer/demultiplexer
                                    this Court’s construction in
  •   ’467 Patent Claim 2           the HTC Case, plain and
                                    ordinary meaning


      Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

      The Parties’ Positions

      Plaintiff submits: These terms should be construed as the Court construed them in the HTC

 Case (citing HTC CC Order at 31–36). Specifically, it would be improper to construe “selector”

 as “multiplexer/demultiplexer,” which terms do not appear in the ’467 Patent. Dkt. No. 97 at

 17–19.

      In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’467 Patent figs.1b, 3, 5, col.1 ll.50–52, col.20 ll.2–17, col.20 ll.41–56; ’467 Patent




                                                    17
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 18 of 52 PageID #: 1808




 File Wrapper October 31, 1997 Amendment at 5, 11, 13–14 (Plaintiff’s Ex. B, Dkt. No. 97-3 at 6,

 12, 14–15).

     Defendants respond: The “selector” of ’467 Patent is described as providing “full two way RF

 and IR communication links” and is depicted as including two-way connections to both RF (radio

 frequency) and IR (infrared) transceivers. As described, the selector routes received RF and IR

 signals from the appropriate transceiver to a common path, and routes RF and IR signals from a

 common path to the appropriate transceiver for transmission. Thus, the defining nature of the

 selector is that, when receiving, it selects between multiple inputs (both IR and RF) to route to a

 single output, and when transmitting, it selects between multiple outputs (both IR and RF) to route

 from a single input. This is a multiplexer/demultiplexer. Dkt. No. 102 at 9–11.

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’467 Patent fig.3, col.1 ll.50–52, col.20 ll.11–17, col.20 ll.40–46, col.20

 ll.49–50, col.20 ll.60–63, col.23 ll.23–29, col.23 ll.32–38, col.23 ll.51–55, col.24 ll.25–28.

     Plaintiff replies: Nothing identified by Defendants supports narrowing “selector” to a

 multiplexer/demultiplexer. Dkt. No. 103 at 6–7.

     Analysis

     The issue in dispute distills to whether the “selector” is, as a matter of claim construction,

 necessarily a multiplexer/demultiplexer. It is not.

     The “selector” is not necessarily a “multiplexer/demultiplexer.” Defendants’ argument is

 essentially that the only “selector” embodiment in the ’467 Patent has two transceivers connected

 to a single common path through the selector and thus the selector is limited to this embodiment.

 Defendants’ have not, however, established that the claims are necessarily limited to such an

 arrangement. See Phillips, 415 F.3d at 1323 (“In particular, we have expressly rejected the



                                                  18
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 19 of 52 PageID #: 1809




 contention that if a patent describes only a single embodiment, the claims of the patent must be

 construed as being limited to that embodiment.”); see also, Thorner v. Sony Computer Entm’t Am.

 LLC, 669 F.3d 1362, 1366 (Fed. Cir. 2012) (“It is likewise not enough that the only embodiments,

 or all of the embodiments, contain a particular limitation. We do not read limitations from the

 specification into claims; we do not redefine words. Only the patentee can do that.”). While it is

 plain from the claim language that the selector enables selection between RF and IR signals

 (“transmit a desired command code set generated by said microprocessor via either radio frequency

 signals and infra-red signals as desired”), the claims are silent on whether the RF and IR

 transceivers are coupled to a common path through the selector. Further, neither “multiplexer” nor

 “demultiplexer” are used anywhere in the patent. Thus, even if “multiplexer” and “demultiplexer”

 carry the meanings Defendants accord them (without evidence), injecting the terms into the

 construction is not supported.

     Accordingly, the Court determines that “selector” has its plain and ordinary meaning without

 the need for further construction and construes the “a selector controlled by …” term as follows:

            •   “a selector controlled by said microprocessor for enabling said radio frequency

                transceiver and said infra-red frequency transceiver to transmit a desired

                command code set generated by said microprocessor via either radio frequency

                signals and infra-red signals as desired, and to receive a signal from any one of

                said external devices via either radio frequency signals and infra-red signals”

                means “a selector controlled by said microprocessor for enabling said radio

                frequency transceiver and said infra-red frequency transceiver to transmit a

                desired command code set generated by said microprocessor via either radio

                frequency signals and infra-red signals as selected by a user, and to receive a



                                                 19
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 20 of 52 PageID #: 1810




                signal from any one of said external devices via either radio frequency signals and

                infra-red signals.”

         C.     “a communication protocol”

         Disputed Term                     Plaintiff’s Proposed           Defendants’ Proposed
                                              Construction                    Construction
  “a communication protocol”          plain and ordinary meaning      a defined set of rules and
                                                                      formats that allows devices to
  •   ’467 Patent Claims 1, 34                                        communicate with each other


      The Parties’ Positions

      Plaintiff submits: This term should be construed as the Court construed it in the HTC Case

 (citing HTC CC Order at 42–46). Specifically, and as previously held by the Court, it would be

 improper inject a “set of rules” limitation into the construction. Dkt. No. 97 at 19–20.

      In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’467 Patent col.7 ll.14–25, col.7 ll.37–54; ’467 Patent File Wrapper October 31, 1997

 Amendment at 1–2, 10 (Plaintiff’s Ex. B, Dkt. No. 97-3 at 2–3, 11).

      Defendants respond: As described in the ’467 Patent, communication protocols define the

 device-specific rules and formats for communication between devices. This comports with the

 customary meaning of the term in the art of telecommunications. Dkt. No. 102 at 11–13.

      In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’467 Patent col.7 ll.14–21, col.7 ll.40–44.

 Extrinsic evidence: Newton’s Telecom Dictionary at 1013–14 (30th ed. 2016), “protocol”

 (Defendants’ Ex. A, Dkt. No. 102-2 at 4–5).

      Plaintiff replies: As the Court stated in the HTC Case, the term “‘communication protocol’ is

 sufficiently defined by the claim language” (quoting HTC CC Order at 46). Dkt. No. 103 at 7.




                                                   20
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 21 of 52 PageID #: 1811




     Analysis

     The issue in dispute is whether the “communication protocol” of the claims is limited to “rules

 and formats” that enable communication. It is not.

     The issue here is substantially similar to the issue addressed by the Court in the HTC Case.

 There, the Court refused to construe “communication protocols” as “sets of rules that allow for

 two or more devices to communicate wirelessly with one another using a command code set to

 produce an action in a remotely controlled external device” and held:

        The Court is not persuaded by Defendant’s arguments given that nothing in the
        intrinsic record requires Defendant’s construction. For example, the term “rules”
        or “set of rules” is never mentioned in the intrinsic record, and the inclusion of
        such terms would add ambiguity and/or confusion to this term. Overall, the
        intrinsic record is consistent with the claims in defining the communication
        protocol in relation to the command code set. In effect, Defendant is trying to
        redefine the “command code set” term rather than defining the “communication
        protocol” term. Defendant’s attempt to separately define both “communication
        protocols” and “command code set” using similar language / limitations makes such
        limitations redundant and/or superfluous.

        Overall, the Court finds “communication protocol” is sufficiently defined by the
        claim language and, in particular, the “command code set” limitation. Nothing else
        is needed. See U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir.
        1997) (“Claim construction is a matter of resolution of disputed meanings and
        technical scope, to clarify and when necessary to explain what the patentee covered
        by the claims, for use in the determination of infringement. It is not an obligatory
        exercise in redundancy.”); see also O2 Micro Int’l Ltd. v. Beyond Innovation Tech.
        Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and should
        not be) required to construe every limitation present in a patent’s asserted claims.”)
        (citing U.S. Surgical, 103 F.3d at 1568).

 HTC CC Order at 45–46 (emphasis added). The Court there noted that a “communication

 protocol” of the claims is defined by its “command code set.” Id. at 39 (“each independent claim

 specifies that ‘each communication protocol includes a command code set that defines the signals

 that are employed to communicate with each one of said external devices’”). This nature of the

 protocol is repeated in the description of the invention. See, e.g., ’467 Patent col.7 ll.40–44

 (“Typically, each manufacturer of one of these devices such as TV sets, VCR sets, CD players and

                                                 21
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 22 of 52 PageID #: 1812




 Cable boxes, employs a specific communication protocol that includes a command code set for

 performing various functions to remotely control the device.”); see also, HTC CC Order at 40

 (quoting this passage).

      The Court is not persuaded that its holding or reasoning in the HTC Case is incorrect and

 should be supplanted by Defendants’ current proposal. For example, Defendants propose “a

 defined set of rules and formats” but their extrinsic evidence states that a protocol is “a set of rules

 governing the format.” Newton’s Telecom Dictionary at 1013, Dkt. No. 102-2 at 5. How is a “set

 of rules and formats” different from a “set of rules governing the format”? The variance between

 Defendants’ proposal and the extrinsic evidence proffered in support of that proposal exacerbates

 the “ambiguity and/or confusion” that the Court previously determined would result from injecting

 “rules” or “set of rules” into the construction. HTC CC Order at 45. For example, does the

 command code set itself set forth the “rules and formats” of the communication? If not, what else

 is required? Ultimately, the Court reiterates the reasoning and ruling set forth in the HTC CC

 Order: “‘communication protocol’ is sufficiently defined by the claim language and, in particular,

 the ‘command code set’ limitation. Nothing else is needed.” Id. at 46.

      Accordingly, the Court determines that “communication protocol” has its plain and ordinary

 meaning without the need for further construction.

         D.      “a plurality of reprogrammable communication protocols”

           Disputed Term                  Plaintiff’s Proposed           Defendants’ Proposed
                                             Construction                     Construction
  “a plurality of reprogrammable        to the extent not           Indefinite. Protocols cannot be
  communication protocols”              covered by this Court’s     reprogrammable.
                                        construction in the
  •   ’467 Patent Claims 1, 34          HTC Case, plain and         Alternatively:
                                        ordinary meaning            • two or more communication
                                                                        protocols whose rules and
                                                                        formats can be changed
                                                                        through programming


                                                   22
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 23 of 52 PageID #: 1813




     The Parties’ Positions

     Plaintiff submits: In the HTC Case, the Court construed “a plurality of reprogrammable

 communication protocols” in the context of the “a microprocessor for generating …” phrase, and

 gave the term its plain and ordinary meaning (citing HTC CC Order at 15–22). Here, Defendants

 have not provided any evidence that a communication protocol cannot be reprogrammable and

 therefore fail to establish by clear and convincing evidence that this term renders any claim

 indefinite. Further, Defendants’ alternative construction is improperly narrow. Dkt. No. 97 at

 27–28.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’467 Patent col.8 ll.22–30, col.8 ll.60–65, col.16 ll.40–45; ’467 Patent File Wrapper

 October 31, 1997 Amendment at 1–2 (Plaintiff’s Ex. B, Dkt. No. 97-3 at 2–3).

     Defendants respond: A “communication protocol” is not a “program” and therefore is not

 reprogrammable. Specifically, Plaintiff represented to the PTAB in an IPR proceeding that

 “reprogrammable” in the ’467 Patent refers to “a program that can be replaced with another.” In

 the patent, however, a “communication protocol” is created by a program but is not itself a

 program. Thus, it cannot be reprogrammable. Dkt. No. 102 at 14–15.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’467 Patent col.7 ll.14–19; Patent Owner’s

 Preliminary Response, HTC Corp. et al. v. Joe Andrew Salazar, IPR2018-00273 (P.T.A.B.

 Apr. 11, 2018), Paper No. 10 at 3 (Defendants’ Ex. B, Dkt. No. 102-3 at 11). Extrinsic evidence:

 Newton’s Telecom Dictionary at 1013–14 (30th ed. 2016), “protocol” (Defendants’ Ex. A, Dkt.

 No. 102-2 at 4–5).




                                                 23
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 24 of 52 PageID #: 1814




     Plaintiff replies: As the Court previously determined in the HTC Case, the meaning of this

 term is plain to a person of ordinary skill in the art without construction. Further, “plurality” here,

 as in “plurality of control signals,” “is not a quantification but rather a reference to a variety/various

 communication protocols.” Dkt. No. 103 at 7–8.

     Analysis

     There are two issues in dispute. The first issue is whether “reprogrammable communications

 protocol” renders the claims indefinite because a protocol is technologically not reprogrammable.

 It does not. The second issue is whether “plurality” necessarily refers to “two or more.” It does.

     The Court rejects Defendants’ contention that Plaintiff’s IPR statement somehow renders any

 claim indefinite. For example, the ’467 Patent states that “each [device] manufacturer . . . employs

 a specific communication protocol that includes a command code set for performing various

 functions to remotely control the device. Each command code set comprises a set of signals,

 wherein each signal is utilized to perform an available function.” ’467 Patent col.7 ll.40–44. Thus,

 it can fairly be stated that a communication protocol includes a set of instructions for performing

 functions and Plaintiff broadly used “program” in the IPR proceeding to encompass such a set.

     The Court also rejects the phrase “whose rules and formats can be changed through

 programming” in Defendants’ alternative construction. As set forth above, “rules and formats” is

 not a useful, or proper, construction of “communication protocol.” Further, Defendants’ “through

 programming” phrase presupposes that “program” and “communication protocol” are necessarily

 mutually exclusive terms, which presupposition the Court rejects.

     Finally, and as set forth in the discussion of the “a microprocessor for generating a

 plurality …” term, “plurality” is used in the claims to denote “two or more.”




                                                    24
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 25 of 52 PageID #: 1815




      Accordingly, the Court holds that Defendants have not proven any claim indefinite for

 including the phrase “reprogrammable communications protocol” and construe the term as

 follows:

              •   “a plurality of reprogrammable communication protocols” means “two or more

                  reprogrammable communication protocols.”

         E.       “such that the memory space required to store said parameters is smaller
                  than the memory space required to store said command code sets”

         Disputed Term                   Plaintiff’s Proposed             Defendants’ Proposed
                                             Construction                      Construction
  “such that the memory space       to the extent not covered by       indefinite
  required to store said            this Court’s construction in
  parameters is smaller than the    the HTC Case, plain and
  memory space required to          ordinary meaning
  store said command code
  sets”

  •   ’467 Patent Claim 1

      The Parties’ Positions

      Plaintiff submits: This term should be construed to have its plain and ordinary meaning as the

 Court construed it in the HTC Case (citing HTC CC Order at 22–30). The only indefiniteness

 position provided by Defendants appears to be that the term is part of a “memory device” limitation

 that is governed by 35 U.S.C. § 112, ¶ 6. This exact issue was addressed and rejected by the Court

 in the HTC Case. Dkt. No. 97 at 28–29.

      In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’467 Patent col.8 ll.22–30, col.8 ll.60–65, col.16 ll.40–45; ’467 Patent File Wrapper

 October 31, 1997 Amendment at 1–2, 10–12 (Plaintiff’s Ex. B, Dkt. No. 97-3 at 2–3, 11–13).

      Defendants respond: The phrase “said parameters” lacks antecedent basis. Specifically, the

 claim recites “a plurality of parameter sets” and then “said parameters.” Thus, it is not clear if “said


                                                   25
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 26 of 52 PageID #: 1816




 parameters” refers to the parameter sets at all, to the entirety of the sets, to one of the sets, or to

 just some of the parameters within the sets. Dkt. No. 102 at 16–17.

     Plaintiff replies: As the Court recognized in the HTC Case, the ’467 Patent uses “parameters”

 interchangeably with “parameter sets” (quoting HTC CC Order at 46–49). Thus, “said parameters”

 in the claims refers to the earlier-recited “parameter sets.” Dkt. No. 103 at 8–9.

     Plaintiff cites further intrinsic evidence to support its position: ’467 Patent col.8 ll.22–30.

     Analysis

     The issue in dispute is whether the meaning of “said parameters” is reasonably certain in the

 context of the claims and the description of the invention. It is. It refers to the earlier-recited

 “parameter sets.”

     Read in the proper context, it is reasonably certain that “said parameters” refers to the earlier

 recited “plurality of parameter sets.” The ’467 Patent notes one issue of supporting

 communications with a variety of devices is the memory required to store the command sets for

 the various devices. See, e.g., ’467 Patent col.7 l.55 – col.8 l.17 (it “requires a substantially large

 memory to store all the command code sets with various sets of signals”). To address this issue, a

 control device “in accordance with the present invention employs an encoding technique to store

 the desired signals in a memory space.” Id. at col.8 ll.17–21. Specifically, the memory of the

 control device “in accordance with the present invention . . . is configured so as to store a finite

 set of parameters that may be used to recreate and generate signals corresponding to a desired

 command code set. These parameters take substantially less memory space than if the entire signal

 were to be stored.” Id. at col.8 ll.22–30 (emphasis added); see also id. at col.8 ll.36–54 (“each

 command code set is represented by parameters stored in an array . . .. This arrangement leads to

 a substantial reduction in memory space required to store parameters corresponding to various



                                                   26
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 27 of 52 PageID #: 1817




 command code sets.”). In other words, the patent teaches representing a command code set with a

 smaller parameter set. The benefit taught is not that some subset of the parameter set requires less

 memory than the entirety of the command code set but rather that the entirety of the parameter set

 requires less memory than the entirety of the command code set. This enables the system to

 generate any desired command-code-set signal from the parameter set while requiring less memory

 than storing the command code set itself.

     The language used to describe the memory-saving aspect of the invention is paralleled in the

 claim at issue: “a memory device coupled to said microprocessor configured to store a plurality

 of parameter sets retrieved by said microprocessor so as to recreate a desired command code set,

 such that the memory space required to store said parameters is smaller than the memory space

 required to store said command code sets.” Id. at col.26 ll.1–6. In the context of the description of

 the invention, it is reasonably certain that “said parameters” in the claims, like the “parameters” in

 the description of the invention, refer to the parameter sets that allow recreation of the command

 code sets and require less memory than the command code sets.

     Accordingly, the Court holds that Defendants have not proven any claim is indefinite for

 including “said parameters” and construes the term as follows:

            •   “such that the memory space required to store said parameters is smaller than the

                memory space required to store said command code sets” means “such that the

                memory space required to store said plurality of parameter sets is smaller than the

                memory space required to store said command code sets.”




                                                  27
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 28 of 52 PageID #: 1818




          F.    “a desired command code set”

          Disputed Term                  Plaintiff’s Proposed             Defendants’ Proposed
                                             Construction                      Construction
  “a desired command code           to the extent not covered by      a different command code set
  set”                              this Court’s construction in      than the command code set
                                    the HTC Case, plain and           that defines the signals that
  •   ’467 Patent Claim 1           ordinary meaning                  are employed to communicate
                                                                      with each one of said external
                                                                      devices

                                                                      alternatively,
                                                                      • indefinite for lacking
                                                                          antecedent basis

      The Parties’ Positions

      Plaintiff submits: This term should be construed to have its plain and ordinary meaning as the

 Court construed it in the HTC Case (citing HTC CC Order at 22–30). Defendants’ proposed

 construction is improperly limiting and their alternative argument that the term renders claims

 indefinite for lack of antecedent basis is not supported by the requisite evidence. Dkt. No. 97 at

 29–30.

      In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’467 Patent col.8 ll.22–30, col.8 ll.60–65, col.16 ll.40–45; ’467 Patent File Wrapper

 October 31, 1997 Amendment at 1–2, 10–12 (Plaintiff’s Ex. B, Dkt. No. 97-3 at 2–3, 11–13).

      Defendants respond: The term “a desired command code set” is necessarily different from the

 “a command code set that defines the signals that are employed to communicate with each one of

 said external devices” earlier recited in the claim for two reasons. First, the two command code

 sets are separately recited in the claim. Second, the claims recite “a desired command code set”

 rather than “the command code set,” indicating that they are not the same command code set.

 “Absent that construction, . . . this term is indefinite for lacking antecedent basis.” Dkt. No. 102 at

 19–20.

                                                   28
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 29 of 52 PageID #: 1819




     Plaintiff replies: The only restriction on the “desired command code set” is that it is “recreated

 from the retrieved parameter sets.” Dkt. No. 103 at 9.

     Plaintiff cites further intrinsic evidence to support its position: ’467 Patent col.7 l.55 – col.8

 l.65, col.16 ll.25–46.

     Analysis

     The issue in dispute is whether “a desired command code set” is necessarily different from

 the command code set earlier recited in the phrase “each communication protocol includes a

 command code set that defines the signals that are employed to communicate with each one of

 said external devices.” It is not; and this does not render any claim indefinite.

     Claim 1 provides significant context to inform the understanding of “a desired command code

 set.” Specifically, the claim provides:

        a microprocessor for generating a plurality of control signals used to operate said
        system, said microprocessor creating a plurality of reprogrammable
        communication protocols, for transmission to said external devices wherein each
        communication protocol includes a command code set that defines the signals
        that are employed to communicate with each one of said external devices;

        a memory device coupled to said microprocessor configured to store a plurality of
        parameter sets retrieved by said microprocessor so as to recreate a desired
        command code set, such that the memory space required to store said parameters
        is smaller than the memory space required to store said command code sets;

        a user interface coupled to said microprocessor for sending a plurality of signals
        corresponding to user selections to said microprocessor and displaying a plurality
        of menu selections available for the user’s choice, said microprocessor generating
        a communication protocol in response to said user selections; and

        an infra-red frequency transceiver coupled to said microprocessor for transmitting
        to said external devices and receiving from said external devices, infra-red
        frequency signals in accordance with said communications protocols.

 ’467 Patent col.25 l.60 – col.26 l.18 (emphasis added). Plainly, there are a plurality of

 communication protocols and thus there are a plurality of “command code sets” that define the

 communication signals that are employed to communicate with each one of said external devices.

                                                  29
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 30 of 52 PageID #: 1820




 While the communication-signal-defining command code sets are recited distinctly from “a

 desired command code set,” there is nothing in a plain reading of the claim language the precludes

 the desired set from being one of the communication-signal-defining command code sets. Indeed,

 and as discussed above, the ’467 Patent teaches the command sets are recreated from parameters

 to reduce the amount of required memory—it takes less memory to store the parameters used to

 recreate the command sets than to store the command sets. In this light, one would expect that that

 the “desired command code set” that is recreated from the stored parameters may be one of the

 command code sets that defines the communication signals.

      Accordingly, the Court holds that Defendants have failed to prove any claim is indefinite for

 including “a desired command code set” and further rejects Defendants’ proposed construction.

 The Court therefore determines that this term has its plain and ordinary meaning without the need

 for further construction.

         G.     “a microprocessor for generating …, said microprocessor creating …, a
                plurality of parameter sets retrieved by said microprocessor …, said
                microprocessor generating …”

         Disputed Term                  Plaintiff’s Proposed            Defendants’ Proposed
                                            Construction                     Construction
  “a microprocessor for            to the extent not covered by     one or more microprocessors,
  generating …, said               this Court’s construction in     each of which must perform
  microprocessor creating …, a     the HTC Case, plain and          the generating, creating,
  plurality of parameter sets      ordinary meaning                 retrieving, and generating
  retrieved by said                                                 functions
  microprocessor …, said
  microprocessor generating
  …”

  •   ’467 Patent Claims 1, 34

      The Parties’ Positions

      Plaintiff submits: This term should be construed to have its plain and ordinary meaning,

 subject to the Court’s previous constructions in the HTC Case (citing HTC CC Order at 15–30).

                                                 30
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 31 of 52 PageID #: 1821




 Defendants’ proposed construction is improperly limiting in that it requires that the microprocessor

 “must perform” the functions. As the Court explained in the HTC Case, the claims are directed to

 capability, and do not require actual performance of the functions. Dkt. No. 97 at 21–23.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’467 Patent col.7 ll.37–39, col.8 ll.22–30, col.8 ll.60–65, col.16 ll.40–45; ’467 Patent

 File Wrapper October 31, 1997 Amendment at 1–2 (Plaintiff’s Ex. B, Dkt. No. 97-3 at 2–3),

 February 17, 1998 Notice of Allowability at 2 (Plaintiff’s Ex. C, Dkt. No. 97-4 at 3).

     Defendants respond: The claims are directed to capability, and do not require actual

 performance, and the claims do not exclude systems of multiple microprocessors. The claims,

 however, require a (singular) microprocessor that is capable of performing all the recited

 microprocessor functions. In other words, the claims require that the same microprocessor that is

 capable of the recited “generating” is also capable of the later-recited “creating,” “retrieving,” and

 “generating.” This does not encompass a system in which no single microprocessor is capable of

 performing all the recited functions, even if the system includes multiple microprocessors that in

 the aggregate are capable of performing all the recited functions. Dkt. No. 102 at 21–23.

     Plaintiff replies: The claims are open-ended “comprising” claims and “a microprocessor”

 means “one or more microprocessors.” This means “that any one of the one or more

 microprocessors can be capable of performing any one of the recited functions in this claim term,

 and any individual one of the microprocessors (or all the microprocessors) need not be capable of

 performing all of the recited functions.” Dkt. No. 103 at 9–10.

     Analysis

     The issue in dispute distills to whether the claims require one microprocessor that is capable

 of performing the recited “generating,” “creating,” “retrieving,” and “generating” functions. They



                                                  31
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 32 of 52 PageID #: 1822




 do. The plain reading of the claims is that the same microprocessor is capable of performing all

 the recited functions attributed to “said microprocessor.”

     The claims provide significant context to inform the understanding of the “microprocessor”

 phrases. For example, Claim 1 provides:

           1. A communications, command, control and sensing system for
          communicating with a plurality of external devices comprising:
           a microprocessor for generating a plurality of control signals used to operate
            said system, said microprocessor creating a plurality of reprogrammable
            communication protocols, for transmission to said external devices wherein
            each communication protocol includes a command code set that defines the
            signals that are employed to communicate with each one of said external
            devices;
           a memory device coupled to said microprocessor configured to store a
            plurality of parameter sets retrieved by said microprocessor so as to recreate
            a desired command code set, such that the memory space required to store
            said parameters is smaller than the memory space required to store said
            command code sets;
           a user interface coupled to said microprocessor for sending a plurality of
            signals corresponding to user selections to said microprocessor and
            displaying a plurality of menu selections available for the user's choice, said
            microprocessor generating a communication protocol in response to said
            user selections; and
           an infra-red frequency transceiver coupled to said microprocessor for
            transmitting to said external devices and receiving from said external devices,
            infra-red frequency signals in accordance with said communications
            protocols.

 ’467 Patent col.25 l.57 – col.26 l.18 (emphasis added). Thus, the claimed system includes “a

 microprocessor” having various structural characteristics defined by its functions and by its

 relationships to other structural limitations. Claim 34 is similar in this respect. Plaintiff contends

 that “a microprocessor” of the claims, because it means “one or more microprocessors,”

 encompasses a plurality of microprocessors that in the aggregate satisfy the functional (and

 presumably relational) limitations. For example, Plaintiff contends that Claim 1 encompasses a

 multi-microprocessor system in which no single microprocessor is configured “for generating”

 control signals, for “creating” reprogrammable communication protocols, for “retriev[ing]”


                                                  32
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 33 of 52 PageID #: 1823




 parameter sets, and for “generating” a communication protocol in response to a user selection.

 Plaintiff’s argument also necessarily implies that no single microprocessor is “coupled to” a

 memory device, a user interface, and an infra-red frequency transceiver. Rather, Plaintiff contends

 that each recited microprocessor limitation may be satisfied by a different microprocessor.

     The Court agrees with Defendants that under Federal Circuit precedent, at least one

 microprocessor must satisfy all the functional (and relational) limitations recited for “said

 microprocessor.” The parties dispute the import of two Federal Circuit opinions: Convolve, Inc. v.

 Compaq Computer Corp., 812 F.3d 1313 (Fed. Cir. 2016) and In re Varma, 816 F.3d 1352 (Fed.

 Cir. 2016). Both opinions involve interpretation of a claim element introduced with the indefinite

 article “a” and further defined by claim-recited characteristics of the element. Both opinions hold

 that claim language alone may require a singular element to have all recited characteristics.

 Convolve states that starting position of such an interpretation:

         This court has repeatedly emphasized that an indefinite article “a” or “an” in patent
         parlance carries the meaning of “one or more” in open-ended claims containing the
         transitional phrase “comprising.” … The exceptions to this rule are extremely
         limited: a patentee must evince a clear intent to limit “a” or “an” to “one.”

 Convolve, 812 F.3d at 1321 (quotation and modification marks omitted). In the context of

 interpreting “a processor” defined simply by enumerated functions that it executes, Convolve

 found no intent to limit the claims (claim 9 and 15) to one processor performing all the functions.

 Id. In the context of interpreting “[u]ser interface for . . . working with a processor . . . comprising”

 in other claims (claims 1, 3, and 5), however, Convolve found an intent to limit “a processor” to a

 singular processor having all the claim-recited characteristics:

         Here, unlike claims 9 and 15, the language and structure of claim 1 demonstrate a
         clear intent to tie the processor that “output[s] commands to the data storage device”
         to the “user interface.” Specifically, claim 1 recites “a processor” in the preamble
         before recitation of “comprising,” and the claim body uses the definite article “the”
         to refer to the “processor.” This reference to “the processor,” referring back to the
         “a processor” recited in preamble, supports a conclusion that the recited user
                                                    33
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 34 of 52 PageID #: 1824




         interface is “operatively working with” the same processor to perform all of the
         recited steps. In other words, the claim language requires a processor associated
         with the user interface to issue the shaped commands of the claims. Given this claim
         language, which contrasts with the claims described above that allow for multiple
         processors, we conclude that claims 1, 3, and 5 require the user interface to work
         with a single processor in performing all of the claim steps.

 Id. Varma, in the context of interpreting “a statistical analysis request corresponding to two or

 more selected investments,” similarly found that a single “statistical analysis request” must

 correspond to two or more selected investments:

         But while “a” sometimes is non-restrictive as to number, permitting the presence
         of more than one of the objects following that indefinite article, context matters
         even as to whether the word has that meaning.. . . And here the question is not
         whether there can be more than one request in a claim-covered system: there can.
         Rather, the question is whether “a” can serve to negate what is required by the
         language following “a”: a “request” (a singular term) that “correspond[s]” to “two
         or more selected investments.” It cannot. For a dog owner to have “a dog that rolls
         over and fetches sticks,” it does not suffice that he have two dogs, each able to
         perform just one of the tasks. In the present case, no matter how many requests
         there may be, no matter the variety of the requests the system may receive, the
         system must be adapted to receive a request that itself corresponds to at least two
         investments.

 Varma, 816 F.3d at 1362–63. Thus, while a claim element introduced by an indefinite article and

 further defined by claim-recited characteristics may not be limited to one instance of the element,

 the way in which the characteristics are recited may dictate that at least one instance of the element

 must have all the claim-recited characteristics.

     In the claims at issue here, one “microprocessor” is set forth in the claims as including a

 variety of characteristics. The claim-recited characteristics are not just a simple listing of functions

 to be performed by “a microprocessor.” Rather, the characteristics are repeatedly introduced using

 “said microprocessor.” Those characteristics include the functions that “said microprocessor” is

 necessarily configured to perform as well as the structural relationship between “said

 microprocessor” and other structural elements. In this respect, the claims here are distinguishable

 from claims 9 and 15 addressed in Convolve and are analogous to claims 1, 3, and 5 addressed in

                                                    34
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 35 of 52 PageID #: 1825




 Convolve and the claim addressed in Varma. Notably, the repeated use of “said microprocessor”

 to enumerate the functional and relational characteristics of “a microprocessor” suggests that the

 same microprocessor that is “coupled to” various structural elements is the one that is configured

 to perform the various recited microprocessor functions. In other words, one microprocessor must

 have all the recited characteristics.

         Accordingly, the Court construes this phrase as follows:

                •   “a microprocessor for generating …, said microprocessor creating …, a plurality

                    of parameter sets retrieved by said microprocessor …, said microprocessor

                    generating …” means “one or more microprocessors, at least one of which is

                    configured to perform the generating, creating, retrieving, and generating

                    functions.”

           H.       “said communications protocols” and “said microprocessor generating a
                    communication protocol in response to said user selections”

            Disputed Term                  Plaintiff’s Proposed            Defendants’ Proposed
                                               Construction                    Construction
     “said microprocessor             to the extent not covered by     said microprocessor
     generating a communication       this Court’s construction in     generating a communication
     protocol in response to said     the HTC Case, plain and          protocol different from the
     user selections” 4               ordinary meaning                 reprogrammable
                                                                       communication protocols
     •   ’467 Patent Claims 1, 34
                                                                       alternatively,
                                                                       • indefinite
     “said communications             plain and ordinary meaning       indefinite
     protocols”

     •   ’467 Patent Claims 1, 34




 4
  The parties identify the term with the singular “selection,” the claims recite “selections.” Dkt.
 No. 108-1 at 53–56.
                                                    35
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 36 of 52 PageID #: 1826




     Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: These terms should be construed to have their plain and ordinary meanings

 consistent with the Court’s construction of “communication protocol” in the HTC Case (citing

 HTC CC Order at 42–46). Defendants’ proposed construction of “said microprocessor generating

 a communication protocol in response to said user selections” is improperly limiting and

 Defendants have not provided the requisite evidence to establish that either term renders any claim

 indefinite. Dkt. No. 97 at 30–31.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’467 Patent col.7 ll.14–25, col.7 ll.37–54; ’467 Patent File Wrapper October 31, 1997

 Amendment at 1–2, 10 (Plaintiff’s Ex. B, Dkt. No. 97-3 at 2–3, 11).

     Defendants respond: The term “a communication protocol” is necessarily different from the

 “a plurality of reprogrammable communication protocols” earlier recited in the claim for two

 reasons. First, the terms are separately recited in the claims. Second, the claims recite “a

 communication protocol,” using the indefinite article “a” rather than the definite article “the,”

 indicating that it is not referring to a previously recited “communication protocol.” The term “said

 communications protocols” renders the claims indefinite as the claims recite multiple different

 communication protocols and it is not clear which one corresponds to “said communications

 protocols.” Dkt. No. 102 at 23–24, 29–30.

     Plaintiff replies: The claims recite that the microprocessor has the capability to create a

 “plurality of reprogrammable communication protocols” for communication with external devices

 and the term “said microprocessor generating a communication protocol in response to said user



                                                    36
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 37 of 52 PageID #: 1827




 selections” refers back to the earlier recited communication protocols. The term “said

 communications protocols” in the claims denotes that the generated protocol is for communication

 with external devices. Dkt. No. 103 at 11–12.

     Analysis

     There are two issues in dispute. The first issue is whether “a communication protocol” in the

 claims is necessarily different from a plurality of reprogrammable communication protocols

 recited earlier in the claims. It is not. The second issue is whether the meaning of “said

 communications protocols” is reasonably certain. It is; it refers to the plurality of reprogrammable

 communication protocols.

     The communication protocol of “said microprocessor creating a plurality of reprogrammable

 communication protocols” is not necessarily different from the communication protocol of “said

 microprocessor generating a communication protocol in response to said user selections.” This

 issue is similar to the difference between the “desired command code set” and the

 communication-signal-defining command sets addressed above. Again, the claims provide

 significant context to inform the proper understanding. For example, Claim 1 provides:

        a microprocessor for generating a plurality of control signals used to operate said
        system, said microprocessor creating a plurality of reprogrammable
        communication protocols, for transmission to said external devices wherein each
        communication protocol includes a command code set that defines the signals
        that are employed to communicate with each one of said external devices;

        a memory device coupled to said microprocessor configured to store a plurality of
        parameter sets retrieved by said microprocessor so as to recreate a desired
        command code set, such that the memory space required to store said parameters is
        smaller than the memory space required to store said command code sets;

        a user interface coupled to said microprocessor for sending a plurality of signals
        corresponding to user selections to said microprocessor and displaying a plurality
        of menu selections available for the user’s choice, said microprocessor generating
        a communication protocol in response to said user selections; and



                                                 37
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 38 of 52 PageID #: 1828




           an infra-red frequency transceiver coupled to said microprocessor for transmitting
           to said external devices and receiving from said external devices, infra-red
           frequency signals in accordance with said communications protocols.

 ’467 Patent col.25 l.60 – col.26 l.18 (emphasis added). Plainly, there are a plurality of

 communication protocols that govern the communication with the external devices, each including

 a communication-signal-defining command set. While these reprogrammable communication

 protocols are recited distinctly from “a communication protocol” that is generated in response to

 user selections, there is nothing in a plain reading of the claim language the precludes the

 user-selected communication protocol from being one of the communication-governing

 communication protocols. Indeed, the ’467 Patent describes selecting and activating protocols

 from among stored communication protocols. See, e.g., ’467 Patent col.19 ll.64–67 (“In response

 to touch sequences. modes of operation and communication protocols are selected as explained

 above in reference with FIG. 6.”), col.20 ll.7–11 (“Transmission and reception protocols are

 contained within microprocessor 30 and are activated based on the mode selection made via touch

 sensitive device 14. In this manner, handset 10 communicates with any number of external devices

 having compatible transceivers.”). Again, under a plain reading of the patent, one would expect

 that the communication protocol generated in response to the user selections may be one of the

 reprogrammable communication protocols that include the communication-signal-defining code

 sets.

         The term “said communications protocols” in the claims refers back to the “reprogrammable

 communication protocols.” First, there is only one earlier recitation of the plural “communications

 protocols”; namely, the “plurality of reprogrammable communication protocols.” This

 commonality of protocol count suggests that the plural “communications protocols” refers to the

 “plurality of reprogrammable communication protocols.” Second, the reprogrammable

 communication protocols govern communication with external devices through their
                                                  38
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 39 of 52 PageID #: 1829




 communication-signal-defining command code sets and the transmitting and receiving

 (communicating) of the claim is in accord with “said communications protocols.” This

 commonality of communication-governing function again suggests that the “said communications

 protocols” refers to the “plurality of reprogrammable communication protocols.” Ultimately, when

 read in context, the meaning of “said communication protocols” is reasonably certain.

        Accordingly, the Court holds that Defendants have not proven any claim is indefinite for

 including “said microprocessor generating a communication protocol in response to said user

 selections” or “said communications protocols.” The Court further determines that “said

 microprocessor generating a communication protocol in response to said user selections” has its

 plain and ordinary meaning without the need for further construction and construes “said

 communications protocols” as follows:

                •   “said communications protocols” means “said plurality of reprogrammable

                    communication protocols.”

           I.       “an infra-red frequency transceiver coupled to said microprocessor for
                    transmitting to said external devices and receiving from said external
                    devices, infra-red frequency signals in accordance with said communications
                    protocols”

            Disputed Term                 Plaintiff’s Proposed          Defendants’ Proposed
                                              Construction                   Construction
     “an infra-red frequency         to the extent not covered by   for each of the two or more
     transceiver coupled to said     this Court’s construction in   external devices, the infra-red
     microprocessor for              the HTC Case, plain and        frequency transceiver must be
     transmitting to said external   ordinary meaning               capable of both transmitting
     devices and receiving from                                     to that device and receiving
     said external devices, infra-                                  from that device, in
     red frequency signals in                                       accordance with said
     accordance with said                                           communications protocols
     communications protocols” 5



 5
  The parties omit “infra-red frequency signals” from the term identified for construction. Dkt.
 No. 108-1 at 56–59.
                                                  39
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 40 of 52 PageID #: 1830




  •   ’467 Patent Claims 1, 34

      The Parties’ Positions

      Plaintiff submits: Subject to the Court’s constructions in the HTC Case, this term should be

 construed to have its plain and ordinary meaning (citing HTC CC Order at 31–36, 42–46). Indeed,

 the Court rejected Defendants’ proposed construction in the HTC Case, there noting that “[t]he

 limitation only requires that the IR transceiver be capable of sending and receiving IR signals to

 the plurality of external devices—not that it be capable of transmitting and sending to each device

 within that plurality” (quoting HTC R&R at 6–7). Dkt. No. 97 at 23–24.

      In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’467 Patent figs.1b, 3, 5, col.1 ll.50–52, col.2 ll.17–20, col.7 ll.14–25, col.7 ll.37–54,

 col.20 ll.2–17, col.20 ll.41–56; ’467 Patent File Wrapper October 31, 1997 Amendment at 5,

 10–11, 13–14 (Plaintiff’s Ex. B, Dkt. No. 97-3 at 6, 11–12, 14–15).

      Defendants respond: The phrase “said external devices” refers to the earlier recited “plurality

 of external devices” thus the infra-red transceiver must be capable of transmitting to and receiving

 from each of the plurality of external devices. Dkt. No. 102 at 25.

      Plaintiff replies: The Court should reject Defendants’ proposed construction here as it did in

 the HTC Case. Dkt. No. 103 at 12.

      Analysis

      The issue in dispute distills to whether “said external devices” should be construed as “each

 external device of the plurality of external devices.” It should not.

      This issue was addressed by the Court in the HTC Case. The Court is not persuaded by

 Defendants’ argument and evidence that the HTC Case ruling was incorrect. Specifically:




                                                   40
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 41 of 52 PageID #: 1831




        The asserted claims require an “infra-red frequency transceiver coupled to [said]
        microprocessor for transmitting to said external devices and receiving from said
        external devices.” . . .

        Effectively, Defendant urges the Court to construe “said external devices” in the
        microprocessor limitation as “each external device of the plurality of external
        devices.” . . .

        The limitation only requires that the IR transceiver be capable of sending and
        receiving IR signals to the plurality of external devices—not that it be capable of
        transmitting and sending to each device within that plurality. The specification
        supports this conclusion by noting “the signals can be transmitted and/or
        received . . . to any number of appliances and/or apparatus capable of receiving
        and/or transmitting compatible signals.” ’467 Patent at 2:17–20 (emphasis added).

 HTC R&R at 6–7. The Court reiterates the reasoning and ruling set forth in HTC R&R and rejects

 Defendants’ proposed construction regarding the “infra-red transceiver …” limitation.

     Accordingly, the Court rejects Defendants’ proposed construction and determines that this

 term has its plain and ordinary meaning without the need for further construction.

        J.      “a radio frequency transceiver … in accordance with said communication
                protocols”

         Disputed Term                Plaintiff’s Proposed             Defendants’ Proposed
                                          Construction                     Construction
  “a radio frequency transceiver to the extent not covered by      the radio frequency
  … in accordance with said      this Court’s construction in      transceiver must transmit and
  communication protocols”       the HTC Case, plain and           receive signals in accordance
                                 ordinary meaning                  with the same protocols as
  • ’467 Patent Claim 2                                            used by the infra-red
                                                                   frequency transceiver of
                                                                   claim 1


     The Parties’ Positions

     Plaintiff submits: Subject to the Court’s constructions in the HTC Case, this term should be

 construed to have its plain and ordinary meaning (citing HTC CC Order at 31–36, 42–46). Indeed,

 the Court rejected Defendants’ proposed construction in the HTC Case, there noting that “it’s

 nonsensical to require the RF transceiver to communicate using IR communications protocols, or


                                                41
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 42 of 52 PageID #: 1832




 to require the IR transceiver to communicate using RF protocols” (quoting HTC R&R at 7–8). Dkt.

 No. 97 at 24–25.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’467 Patent figs.1b, 3, 5, col.1 ll.50–52, col.2 ll.17–20, col.7 ll.14–25, col.7 ll.37–54,

 col.20 ll.2–17, col.20 ll.41–56; ’467 Patent File Wrapper October 31, 1997 Amendment at 5,

 10–11, 13–14 (Plaintiff’s Ex. B, Dkt. No. 97-3 at 6, 11–12, 14–15).

     Defendants respond: Claim 1 refers to infra-red communications “in accordance with said

 communication protocols” and Claim 2, which depends from Claim 1, refers to radio frequency

 communications “in accordance with said communication protocols.” Since “said communication

 protocols” necessarily means the same thing in both claims, the infra-red transceiver and the radio-

 frequency transceiver necessarily use the same protocols. Dkt. No. 102 at 26.

     Plaintiff replies: The Court should reject Defendants’ proposed construction here as it did in

 the HTC Case. Dkt. No. 103 at 12.

     Plaintiff cites further intrinsic evidence to support its position: ’467 Patent col.3 ll.61–62.

     Analysis

     The issue in dispute distills to whether the RF transceiver necessarily communicates with RF

 external devices using the same protocol used by the IR transceiver for communicating with IR

 external devices. It does not.

     Claim 2, which depends from Claim 1, provides significant context to properly understand

 this term. Specifically, it provides:

           1. A communications. command, control and sensing system for
          communicating with a plurality of external devices comprising:
           a microprocessor for generating a plurality of control signals used to operate
             said system. said microprocessor creating a plurality of reprogrammable
             communication protocols, . . .



                                                   42
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 43 of 52 PageID #: 1833




            an infra-red frequency transceiver coupled to said microprocessor for
             transmitting to said external devices and receiving from said external devices.
             infra-red frequency signals in accordance with said communications
             protocols.

            2. The communication, command, control and sensing system of claim 1
          further comprising:
            radio frequency transceiver coupled to said microprocessor for transmitting to
              said external devices and receiving from said devices radio frequency signals
              at variable frequencies within a predetermined frequency range and in
              accordance with said communication protocols . . .

 ’467 Patent col.25 l.56 – col.26 l.26. For the same reasons that “said communications protocols”

 in Claim 1 refers to the “plurality of reprogrammable communication protocols” (set forth above),

 “said communications protocols” in Claim 2 refers to the “plurality of reprogrammable

 communication protocols.” While this means that both the IR and RF communications are in

 accord with the “plurality of reprogrammable communication protocols” it does not mean that the

 RF transceiver necessarily uses the same (IR) protocol used by the IR transceiver (or vice versa).

 Indeed, this issue, packaged in a different form, was addressed by the Court in the HTC Case. The

 Court is not persuaded by Defendants’ argument and evidence that the HTC Case ruling was

 incorrect. Specifically:

        Each asserted claim requires the IR transceiver to transmit and receive “in
        accordance with [earlier-recited] communications protocols.” . . .

        The point of the invention is to enable communication with many different types of
        external devices, which between them may implement different IR and/or RF
        communication protocols. Considering the claim language in that context, it’s
        nonsensical to require the RF transceiver to communicate using IR communications
        protocols, or to require the IR transceiver to communicate using RF protocols.

 HTC R&R at 7–8. Further, the IR and RF transceivers are not necessarily both used for sending to

 and receiving from each external device. See, e.g., ’467 Patent col.2 ll.17–20 (“the signals can be

 transmitted and/or received . . . to any number of appliances and/or apparatus capable of receiving

 and/or transmitting compatible signals”), col.4 ll.61–63 (“External appliance and/or apparatus


                                                 43
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 44 of 52 PageID #: 1834




 functions are controlled in response to a radio or infra-red command and control signal generated

 and transmitted by the wireless communications, command, control and sensing system.”), col.5

 ll.14–15 (“These communication links [between the communications, command, control and

 sensing system and external appliances and/or apparatuses] are two way radio and/or infra-red

 links.”), col.5 ll.15–27 (listing examples). In other words, the patent teaches: (1) communicating

 with an external device with IR only or RF only and, as set forth above, (2) different devices may

 have different protocols. Thus, communication with one device may be through an IR protocol

 and with a different device through a RF protocol different from the IR protocol. Ultimately, the

 Court reiterates the reasoning and ruling set forth in HTC R&R and rejects Defendants’ proposed

 construction requiring the RF transceiver to use the same protocol as the IR transceiver.

      Accordingly, the Court rejects Defendants’ proposed construction and determines that this

 term has its plain and ordinary meaning without the need for further construction.

         K.      “a sound and data coupling device adapted to receive sound as data signals”

         Disputed Term                   Plaintiff’s Proposed             Defendants’ Proposed
                                             Construction                     Construction
  “a sound and data coupling        to the extent not covered by      a device adapted to receive
  device adapted to receive         this Court’s construction in      sound as data signals,
  sound as data signals”            the HTC Case, plain and           excluding voice
                                    ordinary meaning
  •   ’467 Patent Claim 7

      The Parties’ Positions

      Plaintiff submits: The meaning of this term is plain to one of ordinary skill in the art and there

 is no reason to stray from that plain and ordinary meaning. Dkt. No. 97 at 25–26.

      Defendants respond: The device of Claim 7 is narrower than the device of Claim 6, from

 which Claim 7 depends, in that the “device in claim 7 cannot receive sound commands. It is limited

 to receiving sound as data signals only.” Claim 6 recites a device capable of receiving sound


                                                   44
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 45 of 52 PageID #: 1835




 commands: “a sound activated device coupled to said microprocessor . . . used to recognize sound

 signals including sound commands.” The term at issue (i.e., the device of Claim 7) is narrower, it

 refers only to “sound as data signals.” Since voice and data are distinguished from each other in

 the ’467 Patent, the device of Claim 7 is adapted only to receive sound as data signals while the

 device of Claim 6 may receive both voice and data signals. Dkt. No. 102 at 27–28.

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’467 Patent, at [57] Abstract, col.17 ll.41–44, col.17 ll.56–60, col.21

 ll.37–40, col.21 ll.43–58.

     Plaintiff replies: Defendants’ proposed construction is improperly narrow. Dkt. No. 103 at 13.

     Analysis

     The issue in dispute appears to be whether the “sound and data coupling device adapted to

 receive sound as data signals” is adapted solely for the function of receiving sound as data signals,

 to the exclusion of any other capability, such as receiving voice. It is not.

     A plain reading of the claims does not support Defendants’ proposed construction.

 Specifically, Claims 6 and 7 of the ’467 Patent provide:

        6. The communications, command. control and sensing system of claim 1, further
        comprising a sound activated device coupled to said microprocessor, said sound
        activated device used to recognize sound signals including sound commands
        corresponding to executable logical commands, said sound activated device
        generating signals in response to recognized sound signals for further processing
        by said microprocessor.

        7. The communications command. control and sensing system of claim 6, further
        comprising a sound and data coupling device adapted to receive sound as data
        signals.

 ’467 Patent col.26 ll.51–61 (emphasis added). Defendants argue that the device of Claim 6 is

 capable of receiving both voice (sound commands) and sound as data and because Claim 7 is

 necessarily narrower than Claim 6 under the doctrine of claim differentiation, the device of Claim


                                                   45
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 46 of 52 PageID #: 1836




 7 necessarily receives only sound as data. Defendants’ application of claim differentiation is

 unfounded. Even if the “sound activated device” of Claim 6 were necessarily the same as the

 “sound and data coupling device” of Claim 7—which is not supported by a plain reading of the

 claims or by any argument or evidence—the device of Claim 7 requires the ability to receive sound

 as data signals while the device of Claim 6 simply does not preclude such ability. Thus, the device

 of Claim 7 is narrower without precluding the ability to receive voice. Plainly, while the “sound

 and data coupling device” of Claim 7 is “adapted to receive sound as data signals” this does not

 preclude it from having other features, such as the ability to receive voice. 6

         Accordingly, the Court rejects Defendants’ proposed construction and determines that this

 term has its plain and ordinary meaning without the need for further construction.

           L.      “configured to”

            Disputed Term                  Plaintiff’s Proposed           Defendants’ Proposed
                                               Construction                    Construction
     “configured to”                  to the extent not covered by    a particularized arrangement
                                      this Court’s construction in    of the memory device for a
     •   ’467 Patent Claims 1, 34 7   the HTC Case, plain and         specific purpose
                                      ordinary meaning




 6
   The Court notes that “voice” and “data” are not necessarily mutually exclusive as the terms are
 used in the ’467 Patent. For example, the patent teaches “microphones couple external sound
 signal, including voice signals, to a sound and data_coupler,” and “[s]ound, voice, and/or data
 signals [are] inputted via a microphone.” ’467 Patent col.3 ll.32–34, col.3 ll.41–42. Thus, while
 “sound,” “voice,” and “data,” are frequently separately enumerated in the patent, the enumerated
 categories are not necessarily mutually exclusive.
 7
   The parties identify the dispute as focused solely on “configured to” found in Claims 1 and 34 in
 the following phrase: “a memory device coupled to said microprocessor configured to store . . ..”
 Dkt. No. 108-1 at 61–64.
                                                   46
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 47 of 52 PageID #: 1837




      The Parties’ Positions

      Plaintiff submits: The Court should adopt the construction of this term from the HTC Case:

 “some particularized arrangement of the memory device for a specific purpose” (quoting HTC

 R&R at 6–7). Dkt. No. 97 at 26.

      Defendants respond: The Court should adopt the construction of this term from the HTC Case,

 with a minor modification, changing “some” to “a” to “better conform to the surrounding claim

 language.” Dkt. No. 102 at 28–29.

      Plaintiff replies: There is no reason to stray from the construction of this term provided in the

 HTC Case. Dkt. No. 103 at 13.

      Analysis

      The issue in dispute appears to be whether “some,” as found in the Court’s construction of

 this term in the HTC Case, should be replaced with “a.” At the hearing, the parties agreed that

 “some particularized arrangement of the memory device for a specific purpose” is the appropriate

 construction.

      Accordingly, the Court construes “configured to” as it appears in the memory-device

 limitation of Claims 1 and 34, as follows:

              •   “configured to” means “some particularized arrangement of the memory device

                  for a specific purpose.”

         M.       “create,” “creating,” “generate,” “generating,” “generated,” and “recreate”

         Disputed Term                    Plaintiff’s Proposed            Defendants’ Proposed
                                             Construction                     Construction
  “create”                           plain and ordinary meaning       bring into existence

  •   ’467 Patent Claim 27
  “creating”                         plain and ordinary meaning       bringing into existence

  •   ’467 Patent Claims 1, 34

                                                  47
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 48 of 52 PageID #: 1838




            Disputed Term                 Plaintiff’s Proposed           Defendants’ Proposed
                                             Construction                    Construction
     “generate”                      plain and ordinary meaning      bring into existence

     •   ’467 Patent Claim 28 8
     “generating”                    plain and ordinary meaning      bringing into existence

     •   ’467 Patent Claims 1, 3,
         6, 34
     “generated”                     plain and ordinary meaning      brought into existence

     •   ’467 Patent Claims 2, 3
     “recreate”                      plain and ordinary meaning      bring something back into
                                                                     existence
     •   ’467 Patent Claims 1, 34

         Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

         The Parties’ Positions

         Plaintiff submits: For the same reasons that “generating” and “creating” in the

 “microprocessor for generating a plurality of control signals . . . ” term do not require bringing

 anything into existence, these terms do not require bringing anything into existence. Dkt. No. 97

 at 16–17 & n.5.

         Defendants respond: The claim terms “create” and “generate” and variants mean to bring

 something into existence, thus these terms are directed to bringing something into existence. Dkt.

 No. 102 at 17–19.

         In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’467 Patent col.7 ll.14–19; Patent Owner’s



 8
   The term “generates” appears in Claim 4, which Plaintiff identified as an asserted claim, but
 “generates” was not in bold type in the parties’ Revised Joint Claim Construction Chart Pursuant
 to Patent Rule 4-5(d). Dkt. No. 108-1 at 41.
                                                    48
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 49 of 52 PageID #: 1839




 Preliminary Response, HTC Corp. et al. v. Joe Andrew Salazar, IPR2018-00273 (P.T.A.B. Apr.

 11, 2018), Paper No. 10 at 3 (Defendants’ Ex. B, Dkt. No. 102-3 at 11). Extrinsic evidence:

 Webster’s New World College Dictionary (3d ed. 1995), “create,” “generate,” “recreate”

 (Defendants’ Ex. C, Dkt. No. 102-4 at 4–6).

      Plaintiff replies: For the reasons stated in the section on the “microprocessor for generating a

 plurality of control signals . . . ” term, the “create,” “generate,” and “recreate” terms should not be

 construed as bringing something into existence. Dkt. No. 103 at 4–6.

      Analysis

      The issues in dispute are the same as presented with respect to “generating” and “creating” in

 the “a microprocessor for generating a plurality of control signals . . . ” term. For the reasons stated

 above, the Court rejects Defendants’ proposed constructions and determines that these terms have

 their plain and ordinary meanings without the need for further construction.

 V.      CONCLUSION

      The Court adopts the constructions set forth above, as summarized in the following table. The

 parties are ORDERED that they may not refer, directly or indirectly, to each other’s

 claim-construction positions in the presence of the jury. Likewise, the parties are ORDERED to

 refrain from mentioning any portion of this opinion, other than the actual definitions adopted by

 the Court, in the presence of the jury. Any reference to claim-construction proceedings is limited

 to informing the jury of the definitions adopted by the Court.

      The parties are hereby ORDERED to file a Joint Notice within fourteen (14) days of the

 issuance of this Memorandum Opinion and Order indicating whether the case should be referred

 for mediation. If the Parties disagree about whether mediation is appropriate, the Parties should

 set forth a brief statement of their competing positions in the Joint Notice.



                                                   49
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 50 of 52 PageID #: 1840




   Section                      Term                                   Construction
             “a microprocessor for generating a           a microprocessor configured to
             plurality of control signals used to         generate two or more control signals
             operate said system, said microprocessor     used to operate said system and
             creating a plurality of reprogrammable       configured to create two or more
             communication protocols”                     reprogrammable communication
      A                                                   protocols
             •   ’467 Patent Claim 1, 34
             “a plurality of control signals”             two or more signals

             •   ’467 Patent Claims 1, 34
             “a selector controlled by said               a selector controlled by said
             microprocessor for enabling said radio       microprocessor for enabling said radio
             frequency transceiver and said infra-red     frequency transceiver and said infra-red
             frequency transceiver to transmit a          frequency transceiver to transmit a
             desired command code set generated by        desired command code set generated
             said microprocessor via either radio         by said microprocessor via either radio
             frequency signals and infra-red signals as   frequency signals and infra-red signals
             desired, and to receive a signal from any    as selected by a user, and to receive a
      B      one of said external devices via either      signal from any one of said external
             radio frequency signals and infra-red        devices via either radio frequency
             signals”                                     signals and infra-red signals

             •   ’467 Patent Claim 2
             “selector”                                   plain and ordinary meaning

             •   ’467 Patent Claim 2
             “a communication protocol”                   plain and ordinary meaning
      C
             •   ’467 Patent Claims 1, 34
             “a plurality of reprogrammable               two or more reprogrammable
             communication protocols”                     communication protocols
      D
             •   ’467 Patent Claims 1, 34
             “such that the memory space required to      such that the memory space required to
             store said parameters is smaller than the    store said plurality of parameter sets is
             memory space required to store said          smaller than the memory space
      E      command code sets”                           required to store said command code
                                                          sets
             •   ’467 Patent Claim 1
             “a desired command code set”                 plain and ordinary meaning
      F
             •   ’467 Patent Claim 1


                                                50
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 51 of 52 PageID #: 1841




   Section                     Term                                   Construction
             “a microprocessor for generating …, said    one or more microprocessors, at least
             microprocessor creating …, a plurality of   one of which is configured to perform
             parameter sets retrieved by said            the generating, creating, retrieving, and
      G      microprocessor …, said microprocessor       generating functions
             generating …”

             •   ’467 Patent Claims 1, 34
             “said microprocessor generating a           plain and ordinary meaning
             communication protocol in response to
             said user selections”

      H      •   ’467 Patent Claims 1, 34
             “said communications protocols”             said plurality of reprogrammable
                                                         communication protocols
             •   ’467 Patent Claims 1, 34
             “an infra-red frequency transceiver       plain and ordinary meaning
             coupled to said microprocessor for
             transmitting to said external devices and
             receiving from said external devices,
      I      infra-red frequency signals in accordance
             with said communications protocols”

             •   ’467 Patent Claims 1, 34
             “a radio frequency transceiver . . . in     plain and ordinary meaning
             accordance with said communication
      J      protocols”

             •   ’467 Patent Claim 2
             “a sound and data coupling device           plain and ordinary meaning
             adapted to receive sound as data signals”
      K
             •   ’467 Patent Claim 7
             “configured to”                             some particularized arrangement of the
      L                                                  memory device for a specific purpose
             •   ’467 Patent Claims 1, 34
             “create”                                    plain and ordinary meaning

             •   ’467 Patent Claim 27
     M
             “creating”                                  plain and ordinary meaning

             •   ’467 Patent Claims 1, 34


                                              51
Case 2:20-cv-00004-JRG Document 131 Filed 09/18/20 Page 52 of 52 PageID #: 1842




     Section                    Term                                Construction
               “generate”                              plain and ordinary meaning

               •   ’467 Patent Claim 28
 .
               “generating”                            plain and ordinary meaning

               •   ’467 Patent Claims 1, 34
               “generated”                             plain and ordinary meaning

               •   ’467 Patent Claim 2
               “recreate”                              plain and ordinary meaning

               •   ’467 Patent Claims 1, 34



     So ORDERED and SIGNED this 18th day of September, 2020.




                                                   ____________________________________
                                                   RODNEY GILSTRAP
                                                   UNITED STATES DISTRICT JUDGE




                                              52
